WHAT ANNUAL LICENSES THE OKLAHOMA REAL ESTATE COMMISSION IS AUTHORIZED TO ISSUE UNDER THE PROVISIONS OF 59 Ohio St. 831 [59-831] — 59 Ohio St. 857 [59-857] AND WHAT ARE THE ANNUAL LICENSE FEES WHICH SHOULD BE CHARGED BY THE COMMISSION THEREFOR? YOUR COMMISSION IS AUTHORIZED THEREBY TO ISSUE LICENSE (A) TO "REAL ESTATE BROKERS" FOR AN ANNUAL FEE OF $12.00 (B) TO "REAL ESTATE SALESMAN" FOR AN ANNUAL FEE OF $5.00 ALSO WE ARE OF THE FURTHER OPINION THAT A REAL ESTATE BROKER'S LICENSEE SHOULD BE SECURED BY "EVERY PERSON, CORPORATION, CO-PARTNERSHIP OR ASSOCIATION ENGAGED IN THE BUSINESS OF A REAL ESTATE BROKER" AS DEFINED IN SECTION 2 (THAT IS, A REAL ESTATE BROKER'S LICENSE FOR EACH SUCH BUSINESS — NOT FOR EACH MEMBER OR OFFICER THEREOF).  ALSO, THAT A REAL ESTATE SALESMAN LICENSE SHOULD BE SECURED BY: (A) EVERY REAL ESTATE SALESMAN AS DEFINED IN SECTION 3 OF THE ACT, (B) EVERY MEMBER OR OFFICER OF EACH CO-PARTNERSHIP, ASSOCIATION, OR CORPORATION HAT IS A REAL ESTATE BROKER, AS DEFINED IN SECTION 2, WHICH MEMBER OR OFFICER ACTIVELY PARTICIPATES IN THE REAL ESTATE BUSINESS OF SAID BROKER. CITE: 59 Ohio St. 832 [59-832], 59 Ohio St. 833 [59-833], 59 Ohio St. 849 [59-849] (FRED HANSEN)